DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Pub No.: US 2011/0093273 A1; hereinafter Lee) in view of Lu et al (Pub No.: US 2017/0353696 A1; hereinafter Lu) and further in view of Krol et al (Patent No.: US 11,076,128 B1; hereinafter Krol)
               Consider claims 1, and 13,  Lee clearly shows and discloses a method and a non-transitory computer readable medium for audio quality improvement related to a participant of a virtual three dimensional (3D) video conference, the method comprises: determining participant generated audio, by a machine learning process and based on image analysis of a video of the participant obtained during the virtual 3D video conference (Lee shows capture audio and video data using the audio and video capture sensor, lip motion detection captured by the video capture sensor, a software typically first does analysis of the video content to do face detection which is followed by detection of the lip area. If there is change in the lip area (motion), then it is probable that the participant whose face is detected is talking) (paragraphs: 0012, 0015, 0030); and generating participant related audio information based at least on the participant generated audio (Lee shows generating participant related audio information by determining the probability of active speech (p.sub.A, p.sub.B . . . p.sub.N), where the probability of active speech is a function of the probability of soft voice detection captured by the audio capture sensor and the probability of lip motion detection captured by the video capture sensor) (paragraphs: 0015, 0029-0030); wherein the participant related audio information, once provided to a computerized system of another participant, causes the computerized system to generate participant related audio of higher quality than participant audio when the participant audio is included in sensed audio that is sensed by an audio sensor that is associated with the participant (Lee teaches bandpass filtering operation on a measure of the frame to frame change may be used to indicate whether the speaker is talking. This output can be used to reinforce the audio-based likelihood information, in addition to minimize he noise in order to produce better quality audio signal) (paragraphs: 0053, 0054, 0055); however, Lee does not specifically disclose wherein the participant related audio information, once provided to a computerized system of another participant.  
                In the same field of endeavor, Lu clearly specifically discloses wherein the participant related audio information, once provided to a computerized system of another participant (abstract, fig. 1, for computer device 100, fig. 3; paragraphs: 0047, and 0050).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Lu into teaching of Lee for the purpose of using remote participant computer device to generate participant related audio of higher quality instead of using a network server or local participant computer device.
               However, Lee and Lu do not teach a virtual three dimensional (3D) video conference.
               In the same field of endeavor, Krol clearly specifically discloses a virtual three dimensional (3D) video conference (abstract, col. 5, lines 25-34).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Krol into teaching of Lee and Lu for the purpose of using virtual 3D video conference.
               
               Consider claims 2, and 14, Lee and Lu clearly show the method and the non-transitory computer readable medium, wherein the generating of the participant generated audio information comprises determining one or more audio processing features of an audio processing algorithm; and applying the audio processing algorithm on the sensed audio (Lee: paragraphs: 0015, 0017, and 0020; fig. 1A).                                
               Consider claims 3 and 15, C Lee and Lu clearly show the method and the non-transitory computer readable medium, wherein the one or more audio processing features comprise a desired spectral range of the participant related audio (Lee: paragraphs: 0045-0056).      
               Consider claims 4 and 16, Lee and Lu clearly show the method and the non-transitory computer readable medium, wherein the one or more audio processing features comprise a desired spectral range of the participant related audio (Lee: paragraphs: 0033).            
             
Consider claims 5 and 17, Lee and Lu clearly show the method and the non-transitory computer readable medium, wherein the generating of the participant generated audio information comprises applying a noise reduction algorithm on the sensed audio (Lee: paragraphs: 0050, 0053, and 0054).  
Consider claims 6 and 18, Lee and Lu clearly show the method and the non-transitory computer readable medium, wherein the generating of the participant generated audio information comprises applying a speech synthesis algorithm (Lee: paragraphs: 0015, 0040, 0046, 0048).   
Consider claims 7 and 19, Lee and Lu clearly show the method and the non-transitory computer readable medium, comprising training the machine learning process to convert image analysis outputs to participant generated audio (Lee: paragraphs: 0015, 0030-0031 and 0048).  
Consider claims 8 and 20, Lee and Lu clearly show the method and the non-transitory computer readable medium, comprising training the machine learning process to convert video to participant generated audio (by using lip detecting to determine the participant talker) (Lee: paragraphs: 0015, and 0030-0031).
Consider claims 9 and 21, Lee and Lu clearly show the method and the non-transitory computer readable medium, comprising generating the participant related audio information when determining that the audio sensor is mute (Lu: paragraphs: 0051).
Consider claims 10 and 22, Lee and Lu clearly show the method and the non-transitory computer readable medium, comprising generating the participant related audio information be applying a speech synthesis algorithm when determining that the audio sensor is mute (Lu: paragraphs: 0051, and 0062-0064).  
Consider claims 11 and 23, Lee and Lu clearly show the method and the non-transitory computer readable medium, comprising determining, based on at least one of a presence and a quality of the sensed audio, how to generate the participant related audio information (Lee: paragraphs: 0015, 0017, and 0020; fig. 1A).
Consider claims 12 and 24, Lee and Lu clearly show the method and the non-transitory computer readable medium, wherein the determining comprises selecting between (i) applying an audio processing algorithm on the sensed audio (Lee: paragraphs: 0029), and (ii) applying a speech synthesis algorithm (Lee: paragraphs: 0015, 0030-0031).

Conclusion                        
            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656